    Case 2:19-cv-13145-GGG-DMD Document 37-1 Filed 05/18/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

BOLLINGER AMELIA REPAIR, LLC and            *      CIVIL ACTION NO.
BOLLINGER ALGIERS, LLC                      *      2:19-CV-13145
                                            *
versus                                      *      SECTION T
                                            *
BOUCHARD TRANSPORTATION CO.,                *      JUDGE GUIDRY
INC., in personam, BARGE B NO. 240, in rem, *
B NO. 240 CORP., in personam,               *
BARGE B NO. 275, in rem,                    *
B NO. 275 Corp., in personam,               *      DIVISION 3
BARGE B NO. 235, in rem, B NO. 235          *
CORP., in personam, M/V RALPH E.            *      MAG. JUDGE DOUGLAS
BOUCHARD, in rem, and TUG RALPH E.          *
BOUCHARD CORP., in personam                 *
*****************************


    MEMORANDUM IN SUPPORT OF MOTION FOR EXPEDITED HEARING ON
    MOTION FOR CONTEMPT FOR FAILURE TO COMPLY WITH DISCOVERY
                    ORDER AND FOR SANCTIONS

MAY IT PLEASE THE COURT:

       Bollinger Amelia Repair, LLC and Bollinger Algiers, LLC (collectively, “Bollinger”)

respectfully move the Court for an expedited hearing on their motion to hold defendant,

Bouchard Transportation Co., Inc. (“Bouchard”), in contempt for failing to respond to the

interrogatories and request for production of documents propounded by Bollinger and for

sanctions against Bouchard.
     Case 2:19-cv-13145-GGG-DMD Document 37-1 Filed 05/18/20 Page 2 of 2



       On April 24, the Court granted extensions to the deadlines of the scheduling order in this

case (Rec. Doc. 34). Over three weeks of the extended deadlines have passed while Bollinger has

waited for Bouchard to respond to written discovery, and Bouchard has failed to do so.

Bollinger’s expert report deadline is June 30. The fact discovery deadline is July 30. Bollinger is

running out of time while Bouchard delays.

       For the foregoing reasons, Bollinger respectfully requests an expedited hearing on its

motion to hold Bouchard in contempt and for sanctions.

                                             Respectfully submitted,

                                             ADAMS AND REESE LLP


                                             s/ Charles A. Cerise, Jr.
                                             James T. Rogers III (#21845)
                                             Charles A. Cerise, Jr. (#1755)
                                             jim.rogers@arlaw.com
                                             charles.cerise@arlaw.com
                                             701 Poydras Street, Suite 4500
                                             New Orleans, LA 70139
                                             Telephone: (504) 581-3234
                                             Attorneys for Bollinger Amelia Repair, LLC and
                                             Bollinger Algiers, LLC




                                               -2-
